DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 07/14/2021.  Claims 1-15 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see pages 8-10 of Applicant’s Remarks, filed 07/14/2021, with respect to the 35 USC 102 rejections of claims 1-15 have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Allowable Subject Matter
3.    Claims 1-15, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Koivunen (US 20130222354) discloses a display comprising a plurality of pixels, the pixels being configured to display data in co-operation with lighting of the pixels; and [0005] a plurality of ambient lighting sensors, wherein [0006] output of the ambient lighting sensors is configured to cause adjustment of amount of lighting for individual pixel groups of 
In contrast, Applicant's claimed invention provides a technique for detecting the intensity and direction of external light incident to a display by using a plurality of optical sensor units arranged to respectively correspond to a plurality of regions divided on the entire region of the display in the form of a matrix. (see FIG. 4). The electronic device may determine, based on the detected intensity and direction of the external light, a region where shadow (e.g., shadow of a frame mounted on an edge of the display, shadow of a nearby object, etc.) appears on the display (hereinafter, referred to as a 'shadow region'). Thus, the user viewing the display 
The current application's claimed subject matter differs from the cited art in that, according to Applicant's technique, an operation is performed to control the display to provide a shadow effect by adjusting a brightness of a portion of an image corresponding to the determined shadow region from among the image currently displayed on the entire region of the display, based on the determined intensity and the direction of the external light corresponding to each of the plurality of regions. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Additionally, the features of the explicitly claimed limitations of claims 1-15 of the currently pending application only make sense when taken into account the claims as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
09/29/2021